Case: 14-60549       Document: 00513167004         Page: 1     Date Filed: 08/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                     No. 14-60549                                  August 24, 2015
                                   Summary Calendar
                                                                                    Lyle W. Cayce
                                                                                         Clerk
ANDRES CARRILLO-ALMAZAN, also known as Andres Almazan Carrillo,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 073 826


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Andres Carrillo-Almazan, a native and citizen of Mexico, challenges the
Board of Immigration Appeals (BIA) denying his application for cancellation of
removal.     The BIA and the immigration judge found Carrillo failed to
demonstrate his removal would result in the requisite exceptional and
extremely unusual hardship to a qualifying relative.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60549     Document: 00513167004      Page: 2   Date Filed: 08/24/2015


                                  No. 14-60549

      Carrillo contends the BIA’s denial of relief could result in his separation
from his children and, thus, violate his right to due process by affecting his
fundamental liberty interest “in the parent-child relationship” under the First
and Fifth Amendments. According to Carrillo, this matter should be remanded
to the BIA for reconsideration because it failed to “account at all for evidence
indicating removal would separate the children from their father”. He also
asserts the BIA’s decision violates the due process and First Amendment rights
of the children and their mother. Finally, Carrillo states the BIA’s standard to
determine whether to grant cancellation of removal is constitutionally
inadequate because it applies uniformly regardless of whether the qualifying
relative is the petitioner’s spouse, parent, or child.
      Cancellation of removal is a discretionary form of relief. E.g., Mireles-
Valdez v. Ashcroft, 349 F.3d 213, 214-15 (5th Cir. 2003). To be eligible, an alien
must establish, inter alia, that the “removal would result in exceptional and
extremely unusual hardship to the alien’s spouse, parent, or child, who is a
citizen of the United States or an alien lawfully admitted for permanent
residence”. 8 U.S.C. § 1229b(b)(1)(D). The determination of whether an alien
satisfies this requirement is discretionary and not subject to judicial review,
“unless the [challenge] involves constitutional questions or questions of law”.
Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014); see also 8 U.S.C.
§ 1252(a)(2)(C)-(D).
      The denial of cancellation of removal does not implicate any protected
liberty or property interests under the Due Process Clause. See Sattani, 749
F.3d at 372; Mireles-Valdez, 349 F.3d at 219. Nor does Carrillo’s removal
violate any protected liberty interest he has in the parent-child relationship
with his children. See Malagon de Fuentes v. Gonzales, 462 F.3d 498, 505 (5th




                                         2
    Case: 14-60549    Document: 00513167004    Page: 3   Date Filed: 08/24/2015


                                No. 14-60549

Cir. 2006). As in Malagon de Fuentes, Carrillo’s children are free to return to
Mexico with him. Id. Indeed, he testified that they would return with him.
      DISMISSED IN PART and DENIED IN PART.




                                      3